DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3, 8-13, 15, 17 and 20-22 of US Application No. 15/848,134 are currently pending and have been examined.  Applicant amended claims 1, 3, 8-13, 15, 17 and 20, added claims 21 and 22, and cancelled claims 8-11.  Applicant previously canceled claims 2 and 14 and withdrew claims 4-7. Claims 4-7 are canceled via Examiner’s Amendment.
Claims 1, 3, 8-13, 15, 17 and 20-22 are allowed. 

Response to Arguments
Applicant’s arguments, see REMARKS, filed 26 February 2021, with respect to the rejection of claims 1, 3, 8-13, 15, 17 and 20-22 under 35 USC § 101 have been fully considered. The previous rejections are withdrawn. With respect to independent claims 1, 8 and 20, the limitation “training, using one or more metrics for the one or more optimal navigation routes and a cost function, the neural network weights of the neural network at predefined intervals, wherein the training minimizes the cost function at the neural network weights in a layer of the neural network, and wherein subsequent to training the neural network generates updated one or more criteria” is not an abstract idea. Accordingly, the limitation is an additional element. The limitation trains neural network weights to be used in the neural network for updating one or more criteria. The criteria are subsequently used to determine one or more optimal navigation routes. Therefore, the limitation, i.e., the additional element, applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception and are persuasive. Therefore, the rejections of claims 1, 8 and 20, and all claims depending therefrom, are withdrawn. 

Allowable Subject Matter
Claims 1, 3, 8-13, 15, 17 and 20-22 are allowed over the prior art of record.

The closest prior art of record under 35 USC § 103(a) is Schlesinger et al. (US 2017/0328725 A1, “Schlesinger”).

The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Schlesinger, discloses that routing factors are identified based on a routing request associated with a user, where the routing factors include route preferences of the user. Routes are generated based on the routing request. Preference weights are determined for the route preferences, where the preference weights correspond to machine learning models based on sensor data provided by one or more sensors in association with the user. Route scores are determined for the routes based on the preference weights. A suggested route is provided to a user device associated with the user, where the suggested route corresponds to a selected route of the routes and is provided based on the route score of the selected route.

With respect to independent claim 1, Schlesigner taken either individually or in combination with other prior art of record fails to teach or suggest: retrieving, from a neural network comprising neural network weights, one or more criteria, a criterion in the one or more criteria comprising a set of criteria weightings based on historical navigation data, the set of criteria weightings corresponding to the set of route parameters, wherein the historical navigation data comprises historical routes  previously taken in a geographical area containing the first route start location and the first route end location  by a plurality of users; providing the one or more optimal navigation routes to the first electronic device; and training, using one or more metrics for the one or more optimal navigation routes and a cost function, the neural network weights of the neural network at predefined intervals, wherein the training minimizes the cost function at the neural network weights in a layer of the neural network, and wherein subsequent to training the neural network generates updated one or more criteria.

Independent claims 8 and 20 recite substantially similar limitations and are allowed for the same reason as claim 1. 

Claims 3, 7-13, 15, 17, 21 and 22 are allowed because they depend from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

CLAIMS:
4-7. (Canceled)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.    






/AARON L TROOST/Primary Examiner, Art Unit 3668